DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Allowable Subject Matter
Claims 8-11 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8, 16, and 19, Cheng et al. (US Pub. 20150287747) teaches (in figure 3) an array substrate, comprising: a base substrate (1), a passivation layer (2, 3, 4) provided with a plurality of openings (openings filled with 9); an insulating layer (9) in the openings; and a conductive layer (10) on a side of the insulating layer away from the base substrate, wherein the plurality of openings are stress release openings which are uniformly distributed (see paragraph 40) wherein all orthographic projections of the plurality of openings fall within the conductive layer.
Duan et al. (WO2018157601 with reference made to US Pub. 20200285124 as the translation) teaches (in figure 4C) an array substrate, comprising: a base substrate (100); a gate electrode (12) on the base substrate; a gate insulating layer (lower layer of 16 see paragraph 63) 
Beak et al. (US Pub. 20190179440) teaches (in figures 1-4) an array substrate, comprising: a base substrate (101); a planarization layer (116) on the base substrate; a first conductive layer (TSL) on a side of the planarization layer away from the base substrate; a first passivation layer (124) on a side of the first conductive layer and the side of the planarization layer not being covered by the first conductive layer away from the base substrate, the first passivation layer being provided with a plurality of openings (166 and the openings in 124 formed around 120); an insulating layer (128) in the openings and on a side of the first 
However, the prior art taken alone or in combination fails to teach or fairly suggest to one of ordinary skill in the art a display in which; “the stress release openings include through holes and semi-through holes” in combination with the other required elements of claims 8, 16, and 19 respectively. 
Claims 9-11, 17-18, and 20-25 are allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant’s response, filed 05/12/2021, with respect to claims 9 and 16-16 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of claims 9 and 16-18 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871